Citation Nr: 1003195	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
right shoulder degenerative joint disease and bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1994 to October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which implemented a 
proposed reduction of the evaluation for right shoulder 
degenerative joint disease and bursitis from 20 percent to 10 
percent, effective December 1, 2005.

In a December 2008 decision, the Board remanded the claim for 
further development.  The case has now been returned to the 
Board for additional appellate consideration.

The Veteran testified at an October 2008 personal hearing 
before the undersigned Veterans Law Judge via videoconference 
from the RO.  During the hearing, the Veteran stated that his 
right shoulder disability had worsened.  A transcript of the 
hearing is associated with the claims file.


FINDING OF FACT

Right shoulder degenerative joint disease and bursitis is 
manifested by limitation of motion above shoulder level; 
there is radiographic evidence of degenerative joint disease.







CONCLUSION OF LAW

The criteria for restoration of a 20 percent evaluation for 
right shoulder degenerative joint disease and bursitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.105, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Reductions in evaluation require notice as set forth in 
38 C.F.R. § 3.105(e); the general notice requirements set 
forth elsewhere are not strictly applicable.  The Veteran 
received notice of the proposed rating action, the applicable 
evaluation criteria, the evidence of record, and VA's reasons 
and bases in September 2005 correspondence.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
elements of evaluation of a disability; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to refute the proposed reduction and the relative 
duties of VA and the claimant to obtain evidence.  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of his disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Due Process

The Veteran has not argued that the due process protections 
of 38 C.F.R. § 3.105(e) were violated.  When VA determines 
that a reduction in evaluation is warranted and such would 
result in reduction of a current compensation payment, the RO 
must issue a proposed rating decision setting forth all 
material facts and reasons for the reduction, and must give 
the Veteran at least 60 days in which to dispute the 
proposal.  38 C.F.R. § 3.105(e).  As a result of an August 
2007 rating decision issued during the pendency of this 
appeal which restored compensable evaluations for left and 
right knee disabilities, no actual reduction of a running 
award took place; the Veteran's combined disability 
evaluation actually increased as of the effective date of the 
reduction in evaluation of the right shoulder.  As a result, 
the due process provisions of 38 C.F.R. § 3.105(e) do not 
apply.

Even if the retroactive effect of the August 2007 decision is 
discounted, VA did in fact comply with the due process 
provisions.  A proposed reduction was issued in March 2005, 
and the Veteran was notified of such at his address of 
record.  The Veteran was then given the opportunity to 
respond and submit additional evidence or argument to show 
that the award should be continued at the current level.  In 
September 2005, more than 60 days after notice of the 
proposed reduction, VA issued a rating decision implementing 
the reduction.  The reduction was effective the first of the 
month following an additional 60 day due process period from 
the September 2005 rating; December 1, 2005.

The Veteran did request a hearing on the proposed reduction 
within 30 days of being notified of the action.  No reduction 
could be implemented until after such hearing was held.  
38 C.F.R. § 3.105(i).  However, the Veteran withdrew his 
hearing request in June 2005, in consideration of the 
scheduling of a VA examination.


III.  Restoration of a 20 Percent Evaluation for a Right 
Shoulder Disability

In the absence of a due process violation, the sole question 
is whether the evidence of record justifies the assignment of 
a lower disability evaluation under the applicable rating 
criteria.

VA treatment records show periodic complaints of right 
shoulder joint pain, and reports of functional limitation of 
the joint, but no treating provider notes a range of motion 
for the right shoulder.

At a January 2005 VA examination, the Veteran reported that 
he had bilateral shoulder pain, left worse than right.  Pain 
was constant and moderate, though the Veteran did experience 
some flare-ups with activity, particularly repetitive 
overhead reaching.  The joint was stiff, but he denied 
subluxation or dislocation.  He complained of fatigue and 
lack of endurance.  He did not receive regular treatment for 
the right shoulder.  Heating pads and stretching provided 
some pain relief.  On examination, there was mild tenderness 
to deep palpation.  Range of motion was to 180 degrees in 
forward elevation, with no pain.  Abduction was also to 180 
degrees and painless.  There was mild pain with internal and 
external rotation.  X-rays were "basically normal" and 
signs of bursitis were mild.  The examiner opined that there 
was no actual functional impairment of the right shoulder in 
light of physical findings.  

A VA examination was conducted in July 2005.  The Veteran 
reported progressive recurrent right shoulder pain.  The pain 
was constant and sharp; he described it as moderate in 
degree.  The Veteran also reported having swelling and warmth 
in the joint, and complained of fatigue and a lack of 
endurance.  There was no dislocation, but the shoulder did 
lock once or twice a week.  Overhead activities caused flare-
ups of severe pain daily.  Range of motion was to 170 degrees 
forward elevation, but pain began at 100 degrees.  Abduction 
was to 160 degrees, with pain at 90 degrees.  Repeated 
movement caused no additional loss of range of motion.  
However, the daily flare-ups of pain would cause additional 
functional impairment.  This could not be estimated.  X-ray 
showed no degenerative changes, but bursitis was clinically 
identified.
Private treatment records from the El Paso OSG & CSM dated in 
October 2005 reveal that the Veteran complained of and was 
treated for left shoulder problems.  However, the doctor 
noted some pain in the right acromioclavicular joint despite 
the fact that "he has full range of motion of the right 
shoulder."  In  November 2005, the Veteran sought treatment 
for right shoulder pain.  The doctor noted a limited range of 
motion of the right shoulder, but he did not provide 
measurements of such.  He did report findings of "quite a 
bit of tenderness over the acromioclavicular joint on the 
right side today."  The right shoulder was stiff and very 
tight.

At a May 2006 VA examination, the Veteran stated he took 
Motrin daily, and Tylenol #3 for severe shoulder pain.  He 
did not wear a sling, and there was no history of right 
shoulder surgery.  Pain was constant and was 5-6 out of 10.  
Pain was aggravated by overhead reaching or prolonged 
pulling.  Forward flexion of the right shoulder was to 110 
degrees.  Abduction was also to 110 degrees.  Movement was 
painless, and no fatigue, weakness, or lack of endurance was 
noted.  The examiner did not state if repetitive motion 
testing was performed.  X-ray of the right shoulder was 
unremarkable, but an MRI showed degenerative changes of the 
humeral head.  

A VA examination was conducted in June 2007.  The Veteran 
complained of worsening right shoulder pain he described as 
burning and pinching.  Pain increased with activity, becoming 
"the worst possible pain of his life."  Such pain would 
last two to three minutes at a time, and was relieved with 
rest and massage.  Activities which caused pain were 
repetitive in nature, and included overhead reaching.  He 
additionally described stiffness, fatigue, and lack of 
endurance.  He denied dislocation, subluxation, swelling, or 
redness.  The muscles of the shoulder were well-developed.  
There was some tenderness with deep palpation.  Forward 
elevation and abduction were both to 170 degrees, with mild 
pain at 100 degrees.  Repetitive motion did not cause 
additional functional impairment, though some fatigability 
was noted.  X-rays of the right shoulder were normal, and 
subchondral degenerative changes of the humeral head were 
noted on MRI.  The examiner opined that there was no actual 
functional impairment of the right shoulder, even on reported 
flare-ups.  He opined that the Veteran's subjective reports 
were inconsistent with clinical and radiographic findings.
A private orthopedic consultation was performed in August 
2008.  The Veteran reported difficulty sleeping due to right 
shoulder pain.  Physical examination showed a positive 
impingement sign on the right shoulder, and weakness of the 
supraspinatus tendon.  An MRI of the right shoulder showed 
minimal spurring, a small tear of the labrum, and a small 
cyst on the right humerus.  No range of motion testing was 
reported.

The Veteran testified at his October 2008 hearing that he 
continued to have right shoulder pain and impairment.  His 
pain was normally a 6 or 7, but flared to 8 to 10.  He 
appeared to have difficulty lifting his right hand to be 
sworn in, reaching to only just above his shoulder.  He 
stated that pain limited his arm movement to a point partway 
between his side and shoulder level.  

At a February 2009 VA examination, the Veteran reported daily 
discomfort of the right shoulder ranking a 6/10.  Sleeping on 
the right side, reaching overhead, lifting, or reaching 
behind him caused additional pain.  Pain was exacerbated 
three times a week, to 8/10.  He reported pain, weakness, 
stiffness, and swelling of the joint, but denied heat, 
instability, fatigue, or lack of endurance.  Range of motion 
testing showed, after repeated movements, flexion and 
abduction to 90 degrees, with pain.  The joint was tender 
over the acromioclavicular joint and bicipital tendon groove.  
The examiner felt there would be additional functional 
impairment at flare-ups, but could not estimate the extent.  
The examiner described an overall moderately severe right 
shoulder disability from mild degenerative joint disease, a 
lesion and tear of the labrum, and a small cyst of the 
humeral tuberosity.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

A 20 percent evaluation had been assigned for the right 
shoulder disability effective September 24, 2002, under 
Diagnostic Code 5201.  Diagnostic Code 5201 provides that 
limitation of motion of the arm at the shoulder level is 
rated 20 percent for the major shoulder and 20 percent for 
the minor shoulder; limitation of motion of the arm midway 
between the side and shoulder level is rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm to 25 degrees from the side 
is rated as 40 percent for the major shoulder and 30 percent 
for the minor shoulder.  38 C.F.R. § 4.71a.  The Veteran is 
right handed.

The September 2005 rating assigned a reduced 10 percent 
evaluation under the provisions of Code 5003.  Diagnostic 
Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

In the absence of recurrent dislocation, deformity, or other 
impairment of the humerus, the provisions of Code 5202 are 
not applicable.

The sole examination showing limitation of motion of the 
right shoulder to shoulder height or less was in February 
2009.  VA examinations in July 2005 and May 2006, show motion 
to 100 to 110 degrees, just above shoulder height.  The 
January 2005 VA examination and October 2005 private 
treatment notes show no limited motion at all.  Further, the 
June 2007 VA examiner, who measured motion to 100 degrees in 
abduction and flexion, stated that the degree of movement 
reported was inconsistent with the objective evidence of 
joint impairment.  Even upon consideration of additional 
functional limitation caused by pain, weakness, fatigue, 
incoordination, or lack of endurance, the measured limitation 
of motion of the right shoulder does not rise to a 
compensable level under the criteria under Code 5201.  The 
Veteran can raise his arm to above shoulder level; while 
progressive worsening of range of motion is indicated on 
examinations, the inconsistency of findings in October 2005, 
the absence of ongoing right shoulder treatment, and the 
opinion of the June 2007 VA examination support the 
conclusion that the Veteran has exaggerated his symptoms and 
limitations when examined for compensation purposes.

The objective evidence of record does continue to show the 
presence of degenerative changes of the right shoulder joint 
on x-ray and MRI.

Accordingly, no greater than a 10 percent evaluation for the 
right shoulder degenerative joint disease and bursitis is 
appropriate.  The preponderance of the evidence is against 
the claim; there is no reasonable doubt to be resolved; and 
restoration of a 20 percent evaluation is not warranted.


ORDER

Restoration of a 20 percent evaluation for right shoulder 
degenerative joint disease and bursitis is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


